UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21949 DWS Dreman Value Income Edge Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:9/30 Date of reporting period: 6/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of June 30, 2010(Unaudited) DWS Dreman Value Income Edge Fund, Inc. Shares Value ($) Long Positions 105.8% Common Stocks 14.2% Consumer Discretionary 0.6% Diversified Consumer Services 0.1% Apollo Group, Inc. "A"* Household Durables 0.1% Newell Rubbermaid, Inc. Leisure Equipment & Products 0.1% Eastman Kodak Co.* Media 0.1% Gannett Co., Inc. Viacom, Inc. "B" Specialty Retail 0.2% AutoZone, Inc.* Best Buy Co., Inc. GameStop Corp. "A"* Consumer Staples 0.6% Beverages 0.2% Constellation Brands, Inc. "A"* Molson Coors Brewing Co. "B" Food & Staples Retailing 0.1% Kroger Co. SUPERVALU, Inc. Food Products 0.1% Archer-Daniels-Midland Co. Dean Foods Co.* Tobacco 0.2% Altria Group, Inc. Lorillard, Inc. Reynolds American, Inc. Energy 7.9% Energy Equipment & Services 0.1% Diamond Offshore Drilling, Inc. Rowan Companies, Inc.* Oil, Gas & Consumable Fuels 7.8% Apache Corp. ARC Energy Trust (Units) (a) Bonavista Energy Trust (Units) (a) Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Crescent Point Energy Corp. (a) Devon Energy Corp. El Paso Corp. ExxonMobil Corp. Freehold Royalty Trust (Units) Marathon Oil Corp. Murphy Oil Corp. NAL Oil & Gas Trust (Units) Pengrowth Energy Trust (Units) Financials 1.3% Capital Markets 0.1% Morgan Stanley The Goldman Sachs Group, Inc. Consumer Finance 0.1% SLM Corp.* Diversified Financial Services 0.1% The NASDAQ OMX Group, Inc.* Insurance 0.9% Aflac, Inc. Allstate Corp. Assurant, Inc. Chubb Corp. Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. The Travelers Companies, Inc. Torchmark Corp. Unum Group XL Group PLC Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. Health Care 0.8% Biotechnology 0.1% Amgen, Inc.* Cephalon, Inc.* Health Care Providers & Services 0.3% CIGNA Corp. Coventry Health Care, Inc.* Humana, Inc.* UnitedHealth Group, Inc. WellPoint, Inc.* Pharmaceuticals 0.4% Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Merck & Co., Inc. Pfizer, Inc. Industrials 0.4% Aerospace & Defense 0.3% General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Commercial Services & Supplies 0.1% Pitney Bowes, Inc. Information Technology 1.0% Communications Equipment 0.1% Harris Corp. Computers & Peripherals 0.2% Hewlett-Packard Co. Lexmark International, Inc. "A"* Western Digital Corp.* Electronic Equipment, Instruments & Components 0.1% Corning, Inc. Jabil Circuit, Inc. IT Services 0.2% Computer Sciences Corp. Fidelity National Information Services, Inc. International Business Machines Corp. Office Electronics 0.1% Xerox Corp. Semiconductors & Semiconductor Equipment 0.2% Micron Technology, Inc.* Teradyne, Inc.* Texas Instruments, Inc. Software 0.1% Symantec Corp.* Materials 0.3% Containers & Packaging 0.2% Ball Corp. Owens-Illinois, Inc.* Pactiv Corp.* Metals & Mining 0.1% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 0.2% Diversified Telecommunication Services AT&T, Inc. CenturyLink, Inc. Utilities 1.1% Electric Utilities 0.5% Allegheny Energy, Inc. American Electric Power Co., Inc. Edison International Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. PPL Corp. Independent Power Producers & Energy Traders 0.2% AES Corp.* Constellation Energy Group, Inc. NRG Energy, Inc.* Multi-Utilities 0.4% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Public Service Enterprise Group, Inc. Sempra Energy Total Common Stocks (Cost $44,738,320) Preferred Stock 1.1% Financials Ally Financial, Inc., Series G, 144A, 7.0%(Cost $3,712,500) Convertible Preferred Stocks 1.8% Financials Bank of America Corp., Series L, 7.25% Fannie Mae, Series 08-1, 8.75%* Hartford Financial Services Group, Inc., Series F, 7.25% Total Convertible Preferred Stocks (Cost $80,575,403) Principal Amount ($) Value ($) Corporate Bonds 84.2% Consumer Discretionary 24.1% American Axle & Manufacturing, Inc., 7.875%, 3/1/2017 Avis Budget Car Rental LLC, 144A, 9.625%, 3/15/2018 Cablevision Systems Corp.: 7.75%, 4/15/2018 8.0%, 4/15/2020 Ford Motor Co., 4.25%, 11/15/2016 Gray Television, Inc., 144A, 10.5%, 6/29/2015 H&E Equipment Services, Inc., 8.375%, 7/15/2016 Hertz Corp., 10.5%, 1/1/2016 Neiman Marcus Group, Inc., 9.0%, 10/15/2015 (PIK) Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Standard Pacific Corp., 8.375%, 5/15/2018 XM Satellite Radio, Inc., 144A, 7.0%, 12/1/2014 Consumer Staples 7.8% Alliance One International, Inc., 144A, 10.0%, 7/15/2016 Michael Foods, Inc., 144A, 9.75%, 7/15/2018 SUPERVALU, Inc., 8.0%, 5/1/2016 Energy 11.4% Allis-Chalmers Energy, Inc., 9.0%, 1/15/2014 Anadarko Petroleum Corp., 6.95%, 6/15/2019 ATP Oil & Gas Corp., 144A, 11.875%, 5/1/2015 Dynegy Holdings, Inc., 7.75%, 6/1/2019 Hercules Offshore, Inc.: Step-down Coupon, 3.375% to 6/1/2013, 0% to 6/1/2038 144A, 10.5%, 10/15/2017 Financials 15.3% Ally Financial, Inc., 144A, 8.0%, 3/15/2020 Compton Petroleum Finance Corp., 7.625%, 12/1/2013 DJO Finance LLC, 10.875%, 11/15/2014 Elan Finance PLC, 144A, 8.75%, 10/15/2016 Nuveen Investments, Inc.: 5.5%, 9/15/2015 10.5%, 11/15/2015 Reynolds Group Issuer, Inc., 144A, 8.5%, 5/15/2018 SLM Corp., Series A, 8.45%, 6/15/2018 Health Care 4.0% HCA, Inc., 6.375%, 1/15/2015 Health Net, Inc., 6.375%, 6/1/2017 Valeant Pharmaceuticals International: 144A, 7.625%, 3/15/2020 8.375%, 6/15/2016 Industrials 10.6% Building Materials Corp. of America, 144A, 7.5%, 3/15/2020 Casella Waste Systems, Inc., 9.75%, 2/1/2013 DynCorp International, Inc., 144A, 10.375%, 7/1/2017 (b) United Rentals North America, Inc., 7.75%, 11/15/2013 Information Technology 4.3% First Data Corp., 11.25%, 3/31/2016 Freescale Semiconductor, Inc., 8.875%, 12/15/2014 NXP BV, 9.5%, 10/15/2015 Materials 3.8% Ineos Finance PLC, 144A, 9.0%, 5/15/2015 Union Carbide Corp., 7.75%, 10/1/2096 Telecommunication Services 0.6% Digicel Group Ltd., 144A, 10.5%, 4/15/2018 Utilities 2.3% Texas Competitive Electric Holdings Co., LLC, Series B, 10.25%, 11/1/2015 Total Corporate Bonds (Cost $307,711,324) Loan Participations and Assignments 4.2% Senior Loans** CDW Corp.: 11.0%, 10/12/2015 4.35%, 7/14/2010 TXU Corp.: Term Loan, 3.85%, 7/9/2010 Term Loan, 3.874%, 8/10/2010 Term Loan, 4.033%, 9/3/2010 Term Loan, 4.066%, 11/10/2010 Total Loan Participations and Assignments (Cost $16,673,223) Subordinated Income Notes 0.0% Preferred Term Securities XVI Ltd., 144A, Income Note, 3/23/2035 * 0 Preferred Term Securities XVII Ltd., 144A, Income Note, 6/23/2035 * 0 Preferred Term Securities XVIII Ltd., 144A, Income Note, 9/23/2035 * 0 Preferred Term Securities XIX Ltd., 144A, Income Note, 12/22/2035 * 0 Preferred Term Securities XXI Ltd., 144A, Income Note, 3/22/2038 * 0 Preferred Term Securities XXIII Ltd., 144A, Income Note, 12/22/2036 * 0 Preferred Term Securities XXIV Ltd., 144A, Income Note, 3/22/2037 * 0 Total Subordinated Income Notes (Cost $23,162,136) 0 Shares Value ($) Cash Equivalents 0.3% Central Cash Management Fund, 0.21% (c) (Cost $1,066,355) % of Net Assets Value ($) Total Investment Portfolio (Cost $477,639,261) † Other Assets and Liabilities, Net Notes Payable Securities Sold Short Net Assets † The cost for federal income tax purposes was $478,246,546. At June 30, 2010, net unrealized depreciation for all securities based on tax cost was $115,654,390. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,806,850 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $126,461,240. Shares Value ($) Common Stocks Sold Short 7.1% Consumer Discretionary 1.2% Auto Components 0.1% Goodyear Tire & Rubber Co. Automobiles 0.1% Harley-Davidson, Inc. Hotels Restaurants & Leisure 0.3% International Game Technology Marriott International, Inc. "A" Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Household Durables 0.2% D.R. Horton, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. "A" Internet & Catalog Retail 0.1% Amazon.com, Inc. Priceline.com, Inc. Media 0.2% Discovery Communications, Inc. "A" Interpublic Group of Companies, Inc. Scripps Networks Interactive "A" Multiline Retail 0.1% J.C. Penney Co., Inc. Specialty Retail 0.1% Abercrombie & Fitch Co. "A" Urban Outfitters, Inc. Consumer Staples 0.2% Food & Staples Retailing 0.1% Whole Foods Market, Inc. Food Products 0.1% Mead Johnson Nutrition Co. Personal Products 0.0% Estee Lauder Companies, Inc. "A" Energy 1.0% Energy Equipment & Services 0.4% Baker Hughes, Inc. FMC Technologies, Inc. Halliburton Co. Schlumberger Ltd. Smith International, Inc. Oil, Gas & Consumable Fuels 0.6% Anadarko Petroleum Corp. Cabot Oil & Gas Corp. Denbury Resources, Inc. EOG Resources, Inc. ExxonMobil Corp. Noble Energy, Inc. Pioneer Natural Resources Co. Range Resources Corp. Sunoco, Inc. Financials 0.9% Capital Markets 0.2% Charles Schwab Corp. Legg Mason, Inc. T. Rowe Price Group, Inc. Commercial Banks 0.1% BB&T Corp. Diversified Financial Services 0.2% Citigroup, Inc. CME Group, Inc. IntercontinentalExchange, Inc. Real Estate Investment Trusts 0.2% AvalonBay Communities, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) Plum Creek Timber Co., Inc. (REIT) Real Estate Management & Development 0.1% CB Richard Ellis Group, Inc. "A" Thrifts & Mortgage Finance 0.1% People's United Financial, Inc. Health Care 0.5% Biotechnology 0.1% Celgene Corp. Health Care Equipment & Supplies 0.1% Intuitive Surgical, Inc. Health Care Providers & Services 0.1% Express Scripts, Inc. Medco Health Solutions, Inc. Tenet Healthcare Corp. Life Sciences Tools & Services 0.1% Millipore Corp. Pharmaceuticals 0.1% Allergan, Inc. Industrials 1.4% Air Freight & Logistics 0.2% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. United Parcel Service, Inc. "B" Airlines 0.1% Southwest Airlines Co. Building Products 0.1% Masco Corp. Commercial Services & Supplies 0.1% Iron Mountain, Inc. Stericycle, Inc. Construction & Engineering 0.1% Quanta Services, Inc. Electrical Equipment 0.2% Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. Industrial Conglomerates 0.1% Textron, Inc. Machinery 0.2% Caterpillar, Inc. Cummins, Inc. PACCAR, Inc. Parker Hannifin Corp. Professional Services 0.1% Robert Half International, Inc. Road & Rail 0.1% Ryder System, Inc. Trading Companies & Distributors 0.1% Fastenal Co. Information Technology 1.3% Communications Equipment 0.3% JDS Uniphase Corp. Juniper Networks, Inc. Motorola, Inc. Tellabs, Inc. Electronic Equipment, Instruments & Components 0.1% FLIR Systems, Inc. Internet Software & Services 0.2% Akamai Technologies, Inc. Google, Inc. "A" Yahoo!, Inc. IT Services 0.2% Cognizant Technology Solutions Corp. "A" Paychex, Inc. Visa, Inc. "A" Semiconductors & Semiconductor Equipment 0.1% Advanced Micro Devices, Inc. Software 0.4% Autodesk, Inc. Citrix Systems, Inc. Electronic Arts, Inc. Novell, Inc. Red Hat, Inc. Salesforce.com, Inc. Materials 0.4% Chemicals 0.2% Airgas, Inc. Dow Chemical Co. Monsanto Co. Metals & Mining 0.1% Allegheny Technologies, Inc. Nucor Corp. Paper & Forest Products 0.1% MeadWestvaco Corp. Telecommunication Services 0.1% Wireless Telecommunication Services 0.1% American Tower Corp. "A" Utilities 0.1% Gas Utilities 0.1% EQT Corp. Total Common Stocks Sold Short (Proceeds $23,751,492) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. ** These securities are shown at their current rate as of June 30, 2010.Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. (a) All or a portion of these securities are pledged as collateral for short sales. (b) When-issued security. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. PIK: Denotes that all or a portion of the income is paid in kind. REIT: Real Estate Investment Trust At June 30, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 Index USD 9/16/2010 93 Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stock and/or Other Equity Investments(d) Consumer Discretionary $ $
